OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court of Franklin County affirming the decision of the Board of Liquor Control which sustained an order of the Department of Liquor Control rejecting an application of Lillian Jackson for a Class D-l and Class D-2 permit.
The Department found, and the evidence is ample to support the finding, that the husband of Lillian Jackson had twice been convicted of a felony; that he was responsible for the management of the business and shared in the profits of said business.
The action of the Board in rejecting the application is *376supported by the provisions of §6064-17 GC, which in part provides:
Decided December 5, 1951.
“No person heretofore convicted of any felony, shall receive or be permitted to retain any permit under the liquor control act; nor shall any such person have an interest, directly or indirectly, in any permit authorized to be issued under the liquor control act.” (Emphasis ours.)
We find no assignment of error well made.
Finding no error in the record prejudicial to the rights of the appellant the judgment is affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.